DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-10, 13-15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, 9, 12-14, 17 and 18 of U.S. Patent No. 10,362,150. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, U.S. Patent No. 10,362,150 recites a communication device (Claim 1, …communication device…) comprising.
Wireless communication control circuitry configured to (Claim 1, …wireless communication control circuitry…)
Set an association identifier that the communication device uses in a wireless communication network 
Transmit a first frame including the association identifier (Claim 1, …transmit a first frame including the second association identifier…), and
Receive a second frame including information related to the association identifier (Claim 1, …receive a second frame including information related to the second association identifier…);
Wherein the association identifier is shorter in data length than a MAC address (Claim 1, …wherein the second association identifier is shorter…);
Wherein the association identifier is taken from a set of values different from a set of values in the range of 0x0001 to 0x07D7 (Claim 1, …wherein possible values…different from…0x0001 to 0x07D7…).
Regarding claim 4, U.S. Patent No. 10,362,150 recites similar limitations in claim 4.
Regarding claim 5, U.S. Patent No. 10,362,150 recites similar limitations in claim 5.
Regarding claim 6, U.S. Patent No. 10,362,150 recites similar limitations in claim 8.
Regarding claim 7, U.S. Patent No. 10,362,150 recites similar limitations in claim 9.
Regarding claim 8, U.S. Patent No. 10,362,150 recites similar limitations in claim 12.
Regarding claim 9, U.S. Patent No. 10,362,150 recites similar limitations in claim 13.
Regarding claim 10, U.S. Patent No. 10,362,150 recites a communication device (Claim 14, …communication device…) comprising:
Wireless communication control circuitry configured to (Claim 14, …wireless communication control circuitry…) receive a first frame including an association identifier set by another communication device (Claim 14, …receive a first frame including a second association identifier generated by station device to which a first association identifier is allocated…), and
Transmit a second frame including information related to the association identifier (Claim 14, …transmit a second frame including information related…);
Wherein the association identifier is shorter in data length than a MAC address (Claim 14, …wherein the second association identifier is shorter…than a MAC address…);
Wherein the association identifier is taken from a set of values different from a set of values in the range of 0x0001 to 0x07D7 (Claim 14, …wherein possible values…0x0001 to 0x07D7). (Also see claim 1 of U.S. Patent No. 10,362,150 for corresponding limitations)
Regarding claim 13, U.S. Patent No. 10,362,150 recites similar limitations in claims 1 and 4.
Regarding claim 14, U.S. Patent No. 10,362,150 recites similar limitations in claims 1 and 5.
Regarding claim 15, U.S. Patent No. 10,362,150 recites a communication method executed in a communication device (Claim 17, …communication method…) comprising.
Setting an association identifier that the communication device uses in a wireless communication network (Claim 17, …deciding a second association identifier…for identifying the communication device in the wireless communication network…),
Transmitting a first frame including the association identifier (Claim 17, …transmitting a first frame including the second association identifier…), and
Receiving a second frame including information related to the association identifier (Claim 17, …receiving a second frame including information related to the second association identifier…);
Wherein the association identifier is shorter in data length than a MAC address (Claim 17, …wherein the second association identifier is shorter…);
Wherein the association identifier is take from a set of values different from a set of values in the range of 0x0001 to 0x07D7 (Claim 17, …wherein possible values…different from…0x0001 to 0x07D7…).
Regarding claim 18, U.S. Patent No. 10,362,150 recites a communication method executed in a communication device (Claim 18, …communication method…) the method comprising:
Receiving a first frame including an association identifier set by another communication device (Claim 18…receiving a first frame including a second and
Transmitting a second frame including information related to the association identifier (Claim 18, …transmitting a second frame including information related…);
Wherein the association identifier is shorter in data length than a MAC address (Claim 18, …wherein the second association identifier is shorter…than a MAC address…);
Wherein the association identifier is taken from a set of values different from a set of values in the range of 0x0001 to 0x07D7 (Claim 18, …wherein possible values…0x0001 to 0x07D7).

Claims 2, 3, 11, 12, 16, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 17 and 18 of U.S. Patent No. 10,362,150 in view of Ko et al. (US 2018/0110076, IDS Reference).
Regarding claims 2, 11, 16 and 19, U.S. Patent No. 10,362,150 recites limitations of the claimed invention as shown above but does not disclose the following limitations found in Ko et al.: wherein the wireless communication control circuitry is further configured to receive the second frame including the information related to the association identifier in a case in which the communication device is associated with another device using a first association identifier, the first association identifier being taken from a set of values in the range of 0x0001 to 0x07D7 (Figure 18 and paragraphs 0177-0186, STA1 having AID 12, STA3 having AID 14 and STA2 being unassociated and having a temporary AID).

Regarding claims 3, 12, 17 and 20, U.S. Patent No. 10,362,150 in view of Ko et al. disclose wherein the wireless communication control circuitry is further configured to receive the second frame including the information related to the association identifier in a case in which the communication device is not associated with another communication device using a first association identifier, the first association identifier being taken from a set of values in the range of 0x0001 to 0x07D7 (Ko et al., Figure 18 and paragraphs 0177-0186, STA1 having AID 12, STA3 having AID 14 and STA2 being unassociated and having a temporary AID).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,873,651. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, U.S. Patent No. 10,873,651 recites the same limitations in claim 1.
Regarding claim 2, U.S. Patent No. 10,873,651 recites the same limitations in claim 1.
Regarding claim 3, U.S. Patent No. 10,873,651 recites the same limitations in claim 1.
Regarding claim 4, U.S. Patent No. 10,873,651 recites the same limitation claim 2.
Regarding claim 5, U.S. Patent No. 10,873,651 recites the same limitations in claim 3.
Regarding claim 6, U.S. Patent No. 10,873,651 recites the same limitations in claim 4.
Regarding claim 7, U.S. Patent No. 10,873,651 recites the same limitations in claim 5.
Regarding claim 8, U.S. Patent No. 10,873,651 recites the same limitations in claim 6.
Regarding claim 9, U.S. Patent No. 10,873,651 recites the same limitations in claim 7.
Regarding claim 10, U.S. Patent No. 10,873,651 recites the same limitations in claim 8.
Regarding claim 11, U.S. Patent No. 10,873,651 recites the same limitations in claim 8.
Regarding claim 12, U.S. Patent No. 10,873,651 recites the same limitations in claim 8.
Regarding claim 13, U.S. Patent No. 10,873,651 recites the same limitations in claim 9.
Regarding claim 14, U.S. Patent No. 10,873,651 recites the same limitations in claim 10.
Regarding claim 15, U.S. Patent No. 10,873,651 recites the same limitations in claim 11.
Regarding claim 16, U.S. Patent No. 10,873,651 recites the same limitations in claim 11.
Regarding claim 17, U.S. Patent No. 10,873,651 recites the same limitations in claim 11.
Regarding claim 18, U.S. Patent No. 10,873,651 recites the same limitations in claim 12.
Regarding claim 19, U.S. Patent No. 10,873,651 recites the same limitations in claim 12.
Regarding claim 20, U.S. Patent No. 10,873,651 recites the same limitations in claim 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 2015/0029977, IDS Reference) in view of Ko et al. (US 2018/0110076, IDS Reference).
Regarding claims 1 and 15, Seok discloses a communication device (Figure 16, first STA) and a method executed in the communication device comprising:
Wireless communication control circuitry (Figure 17, STA 750 comprising transceiver 23) configured to
Set an association identifier that the communication device uses in a wireless communication network (Figure 16 and paragraphs 0171-0174, between 
Transmit a first frame including the association identifier (Figure 16 and paragraph 0172, first STA transmits frame including one of a plurality of assigned AIDs, the AID being locating in the transmitter address field of the MAC header), and
Receive a second frame including information related to the association identifier (Figure 16 and paragraph 0173, first STA receives a frame from another STA, the frame having the AID of the first STA in the receiver address field of the MAC header);
Wherein the association identifier is shorter in data length than a MAC address (Paragraph 0149, an AID has a size of 16 bits, which is smaller than the 48 bit size of the MAC address).
Seok does not disclose the following limitations found in Ko et al.: wherein the association identifier is taken from a set of values different from a set of values in the range of 0x0001 to 0x07D7 (Ko et al., Paragraphs 0172-0173, unassociated terminal is assigned a temporary AID, which is a value outside the range of 1 to 2007 of an AID that is able to be allocated. Thus, there is a range of non-temporary AID values [equivalent to AID taken from set of values within the recited range] and a range of temporary AID values [equivalent to set of values different from the recited range]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seok with the teachings of Ko et al. in order to identify unassociated stations (Ko et al., Paragraphs 0171-0173).
Regarding claims 2 and 16, Ko et al. disclose wherein the wireless communication control circuitry is further configured to receive the second fame including the information related to the association identifier in a case in which the communication device is associated with another device using a first association identifier, the first association identifier being taken from a set of values in the range of 0x0001 to 0x07D7 (Figure 18 and paragraphs 0177-0186, STA1 having AID 12, STA3 having AID 14 and STA2 being unassociated and having a temporary AID).
Regarding claims 3 and 17, Ko et al. disclose wherein the wireless communication control circuitry is further configured to receive the second frame including the information related to the association identifer in a case in which the communication device is not associated with another communication device using a first association identifier, the first association identifier being taken from a set of values in the range of 0x0001 to 0x07D7 (Figure 18 and paragraphs 0177-0186, STA1 having AID 12, STA3 having AID 14 and STA2 being unassociated and having a temporary AID).
Regarding claim 4, Seok discloses wherein the information related to the association identifier includes information decided on a basis of the association identifier (Figure 16 and paragraph 0173, first STA receives a frame from another STA, the frame having the AID of the first STA in the receiver address field of the MAC header. This AID is decided based on the association identifier as the plurality of AIDs).
Regarding claim 5, Seok discloses wherein the information related to the association identifier is information indicating the association identifier 
Regarding claim 6, Seok discloses wherein the first frame is a frame including the association identifier as transmission source information of the frame (Figure 16 and paragraph 0172, first STA transmits frame including one of a plurality of assigned AIDs, the AID being locating in the transmitter address field of the MAC header).
Regarding claim 7, Seok discloses wherein the second frame is a frame including the association identifier as destination information of the frame (Figure 16 and paragraph 0173, first STA receives a frame from another STA, the frame having the AID of the first STA in the receiver address field of the MAC header).
Regarding claims 10 and 18, Seok discloses a communication device (Figure 16, second STA) and a method executed in the communication device comprising:
Wireless communication control circuitry (Figure 17, STA 750 comprising transceiver 23) configured to
Receive a first frame including an associated identifier set by another communication device (Figure 16 and paragraphs 0171-0174, between steps S1610 and S1620, first STA selects an AID from a plurality of assigned AIDs [S1610] and uses the AID in transmission [S1620]; Figure 16 and paragraph 0172, first STA transmits frame received by second STA including one of a plurality of assigned AIDs, the AID being locating in the transmitter address field of the MAC header), and
Transmit a second frame including information related to the association identifier 
Wherein the association identifier is shorter in data length than a MAC address (Paragraph 0149, an AID has a size of 16 bits, which is smaller than the 48 bit size of the MAC address).
Seok does not disclose the following limitations found in Ko et al.: wherein the association identifier is taken from a set of values different from a set of values in the range of 0x0001 to 0x07D7 (Ko et al., Paragraphs 0172-0173, unassociated terminal is assigned a temporary AID, which is a value outside the range of 1 to 2007 of an AID that is able to be allocated. Thus, there is a range of non-temporary AID values [equivalent to AID taken from set of values within the recited range] and a range of temporary AID values [equivalent to set of values different from the recited range]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seok with the teachings of Ko et al. in order to identify unassociated stations (Ko et al., Paragraphs 0171-0173).
Regarding claims 11 and 19, Ko et al. disclose wherein the wireless communication control circuitry is further configured to receive the first frame including the association identifier in a case in which the communication device is associated with the other device using a first association identifier, the first association identifier being taken from a set of values in the range of 0x0001 to 0x07D7 (Figure 18 and paragraphs 0177-0186, STA1 having AID 12, STA3 having AID 14 and STA2 being unassociated and having a temporary AID).
Regarding claims 12 and 20, Ko et al. disclose wherein the wireless communication control circuitry is further configured to receive the first frame including the association identifier in a case in which the communication device is not associated with the other communication device using a first association identifier, the first association identifier being taken from a set of values in the range of 0x0001 to 0x07D7 (Figure 18 and paragraphs 0177-0186, STA1 having AID 12, STA3 having AID 14 and STA2 being unassociated and having a temporary AID).
Regarding claim 13, Seok discloses wherein the information related to the association identifier includes information decided on a basis of the association identifier (Figure 16 and paragraph 0173, first STA receives a frame from another STA, the frame having the AID of the first STA in the receiver address field of the MAC header. This AID is decided based on the association identifier as the plurality of AIDs).
Regarding claim 14, Seok discloses wherein the information related to the association identifier is information indicating the association identifier (Figure 16 and paragraph 0173, first STA receives a frame from another STA, the frame having the AID of the first STA)

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Ko et al. as applied to claim 1 above, and further in view of Quan et al. (US 2013/0229969).
Regarding claim 8, Seok in view of Ko et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Quan et al.: wherein the second frame is transmitted to a plurality of communication devices at one time (Quan et al., Paragraph 0080, message 610 referred to as an association response message includes multicast AID assigned to a group of STAs/UEs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seok in view of Ko et al. 
Regarding claim 9, Quan et al. disclose wherein the second frame is multiplexed (Paragraphs 0040 and 0046, multiplexing communication between AP and STAs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

February 23, 2022